     Case 2:20-cv-10404-JFW-PD Document 25 Filed 04/19/21 Page 1 of 1 Page ID #:153


 1

 2

 3

 4                                                                                         JS-6
 5

 6

 7                                   UNITED STATES DISTRICT COURT
 8                                  CENTRAL DISTRICT OF CALIFORNIA
 9

10      ANTHONY BOUYER, an individual,                        Case No. 2:20-cv-10404-JFW-PDx
11           Plaintiff,
                                                                 ORDER DISMISSAL WITH
12                                                               PREJUDICE
        v.
13
        PLAZA POSADA, LLC, a California limited
14      liability company,
15
             Defendants.
16

17

18
               After consideration of the Joint Stipulation for Dismissal of the entire action with Prejudice
19
      filed by Plaintiff Anthony Bouyer (“Plaintiff”) and Plaza Posada, LLC (“Defendant”), the Court
20
      hereby enters a dismissal with prejudice of Plaintiff’s Complaint in the above-entitled action, in its
21

22    entirety. Each party shall bear his or its own costs and attorneys’ fees.

23
               IT IS SO ORDERED.
24

25    DATED: April 19, 2021
26

27                                           UNITED STATES DISTRICT JUDGE

28
                                                       1
